PER CURIAM.
The contract and the discharge of the plaintiff béfore its expiration being admitted, the case presents a sharp conflict of testimony as to whether the discharge was without cause or *455for cause, and as to whether the contract was terminated by mutual consent. The case was one for the jury, and. it was fully and fairly submitted to them under a charge which carefully protected the rights of the defendant. Upon the whole case, no sufficient reason appears for disturbing the verdict.
Judgment and order affirmed, with costs.